DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Arguments filed on 4 January 2021.
Claims 1 – 7 and 21 – 33 are pending and examined below.

Claim Rejections - 35 USC § 112
[AltContent: oval][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    473
    654
    media_image1.png
    Greyscale
Claims 1 – 7 and 21 – 33 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter that was not described in the Specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.


Regarding claim 1, claim 21, and claim 28, the limitation “each one of the plurality of endbell grooves open at a circumferential periphery of each one of the front endbell and the rear endbell”, added in the amendment filed 4 January 2021, fails to comply with the written description requirement because the limitation was not disclosed in the original disclosure and constitutes new matter.  First, the limitation is not explicitly, implicitly, or inherently disclosed in the Written Description of the Specification.  Second, the Detailed Drawings, specifically figure 2, shows rear endbell 138 having a structure that wraps over groove 144 thus figure 2 clearly shows groove 144 does not open outwardly at the circumferential periphery at endbell 138.  Moreover, none of the figures in Applicant’s Detailed Drawings show the groove 144 opening inwardly at the circumferential periphery at endbell 138.  Since, the Written Description and Detailed Drawings do not show a groove open at a circumferential periphery at the rear endbell, the Specification does not disclose “each one of the plurality of endbell grooves open at a circumferential periphery of each one of the front endbell and the rear endbell” (emphasis added).  Therefore, the limitation “each one of the plurality of endbell grooves open at a circumferential periphery of each one of the front endbell and the rear endbell”, added in the amendment filed 4 January 2021, constitutes new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

[AltContent: oval][AltContent: arrow][AltContent: textbox (Motor axis)]Claims 1 – 6, 21 – 26 and 28 – 33 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (U.S. 2012/0138329 A1) hereinafter Sun, in view of Hult (U.S. 3,760,209).

    PNG
    media_image4.png
    732
    479
    media_image4.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Front endbell grooves)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Front endbell grooves)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Rear endbell grooves)][AltContent: textbox (Hult (U.S. 3,760,209) – annotated fig. 2)]
Regarding claim 1, Sun discloses a power tool (1, fig. 2) comprising: 
a front housing (6, fig. 1) supporting an output drive (5, fig. 1); 
a plurality of fasteners (13, fig. 2); 
a back cap (rear vertical surface of 11, fig. 2) defining a back end of the power tool (1) located opposite the front housing (6) (figs. 2 and 3 show the rear vertical surface of 11 defining the back end of the tool and opposite along the longitudinal axis of external cover 6), the back cap (rear vertical surface of 11) comprising a rear exterior surface of the power tool (1) axially opposite the front housing (figs. 2 and 3 show the rear vertical surface of 11 defining the back end of the tool and opposite along the longitudinal axis of external cover 6); 
(rear vertical surface of 11) includes a plurality of apertures each sized to receive one fastener of the plurality of fasteners (fig. 2 shows an exploded view where four screws 13 are fastened through the rear exterior vertical surface of 11; [0027], ll. 8 – 11 states “a plurality of screws 13 is passed from the exterior of the plastic casing 11 through the disc portion 304 and secured with the external cover 6”; and fig. 3 shows a cross section of the power tool with four screws 13 in the interior of the power tool wherein the apertures shown in fig. 3 receives one screw 13. The Examiner deems the rear surface of 11 has four apertures that individually receives one of four screws 13); 
a motor (3, 4, fig. 2) located between the front housing (6) and the back cap (rear vertical surface of 11); 
wherein the motor (3, 4) is configured to rotate about a motor axis (annotated fig. 2); 
wherein at least one fastener of the plurality of fasteners (13) engaging the back cap (rear vertical surface of 11) is disposed in at least one aperture of the plurality of apertures of the back cap (the rear vertical surface of 11 has four apertures that individually receives one of four screws 13); 
wherein each fastener of the plurality of fasteners (13) is disposed through one of the plurality of apertures of the back cap and secures to the front housing (6) coupling the front housing and the back cap together ([0027], ll. 8 – 11); and wherein the plurality of fasteners (13) extends substantially parallel to the motor axis (annotated fig. 2) when coupling the front housing (6) and the back cap (rear vertical surface of 11) together.


However, Hult teaches an electric motor (10, fig. 1) wherein the electric motor (10) comprises a rear endbell (52, 56, fig. 4), a front endbell (50, 54, fig. 4), a stator (20, 22, 24, fig. 4) and a rotor (16, fig. 4), the rotor (16) configured to rotate about a motor axis (axis of shaft 12, fig. 4); wherein the front endbell (50, 54) and the rear endbell (52, 56) both comprise a plurality of endbell grooves (annotated fig. 4) that extend substantially parallel to the motor axis (axis of shaft 12); wherein the stator comprises stator channels (34, 36, fig. 4) that extend substantially parallel to the motor axis (axis of shaft 12); wherein one endbell groove of the plurality of endbell grooves (annotated fig. 4) is aligned with both one stator channel (34, 36); wherein each one of the plurality of endbell grooves (annotated fig. 4) open at a circumferential periphery of each one of the front endbell (50, 54) and the rear endbell (52, 56) (annotated fig. 4 shows the endbell grooves in inner piece 50 of front endbell 50, 54 at the circumferential periphery or edge of front endbell 50, 54 opening inwardly towards the center of front endbell 50, 54, and annotated fig. 4 further shows the endbell grooves in inner piece 52 of rear endbell 52, 56 at the circumferential periphery or edge of rear endbell 52, 56 opening inwardly towards the center of rear endbell 52, 56).
Because both the motor of Hult and the motor of Sun are configured/capable of driving an output drive, one having ordinary skill in the art would recognize before the effective filling date of the claimed invention that the motor of Hult and motor of Sun are functional equivalents and would substitute the motor of Hult with the motor of Sun to achieve the predictable result of driving an output drive. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).  


In arguendo, in the case that the Sun, as modified by Hult, does not disclose each one of the plurality of endbell grooves open at a circumferential periphery of each one of the front endbell and the rear endbell, one having ordinary skill in the art would recognize before the effective filling date of the claimed invention it would have been an obvious matter of design choice to modify the endbell grooves to open a circumferential periphery of each one of the front endbell and the rear endbell because Applicant has not disclosed 
Therefore, it would have been an obvious matter of design choice to modify Sun, as modified by Hult, to obtain the invention as specified in the claim.
Please note, Sun and Hartfield et al. (US 6,359,355), given as enabling references, discloses a rear endbell (Sun – 32) (Hartfield – 12) having an endbell groove (Sun – circled in annotated fig. 2) (Hatfield – adjacent to element 50) open at a circumferential periphery of rear endbell demonstrating how such a endbell groove and front endbell/rear endbell could be enabled.

Regarding claim 2, Sun, as modified by Hult, discloses the invention as recited in claim 1.
Sun, as modified by Hult, discloses the front housing (Sun – 6, fig. 2) includes a plurality of threaded recesses (Sun – fig. 2 shows screws 13 with threaded ends and [0027], ll. 8 – 11), wherein each threaded recess (Sun – threaded recesses in front cap 6) is aligned with one endbell groove of the plurality of endbell grooves (Hult – annotated fig. 4) in the front endbell (Hult – 50, 54, fig. 4), with one endbell groove of the rear endbell (Hult – annotated fig. 4) and with one stator channel (Hult – 34, 36, fig. 4) and each threaded recess is configured to receive one fastener of the plurality of fasteners (Sun – fig. 2).
One having ordinary skill in the art would recognize in Sun that the apertures in the back cap of Sun are aligned with the grooves of rear endbell 31 of Sun, are aligned with the apertures of front endbell 30 of Sun, and are aligned with the threaded recesses of front cap 6 of Sun.  One having ordinary skill in the art would further recognize that with the incorporation of the motor of Hult, the combination would have similar alignment between the analogous structures of the rear endbell and the front endbell of Hult and the back cap and the front cap of Sun such that fasteners of Sun would then align and be received in the threaded recesses of Sun – thus, resulting in Applicant’s claimed invention.

Regarding claim 3, Sun, as modified by Hult, discloses the invention as recited in claim 1.
Sun, as modified by Hult, further discloses a body (Sun – 11, 10, fig. 2) that wraps around at least a portion of the electric motor (Hult – 10, fig. 1) between the front housing (Sun – 6, fig. 2) and the back cap (Sun – rear vertical surface of 11, fig. 2).
One having ordinary skill in the art would further recognize that with the incorporation of the motor of Hult, the combination would have a similar placement of the analogous structures of motor 3, 4 of Hult wherein a body of Sun wraps around at least a 

Regarding claim 4, Sun, as modified by Hult, discloses the invention as recited in claim 3.
Sun, as modified by Hult, further discloses the body (Sun – 10, 11, fig. 2) defines an interior space (Sun – 110, fig. 4) in which the electric motor (Hult – 10, fig. 1) is positioned and through which the plurality of fasteners (Sun – 13, fig. 2) extend when the front housing (Sun – 6, fig. 2), the front endbell (Hult – 50, 54, fig. 4), the stator (Hult – 20, 22, 24, fig. 4), the rear endbell (Hult – 52, 56, fig. 4), and the back cap (Sun – rear vertical surface of 11, fig. 2) are coupled together.
One having ordinary skill in the art would recognize in Sun that fasteners 13 of Sun are received in the apertures of Sun in the back cap of Sun, are aligned and engaged in the grooves of rear endbell 31 of Sun, are aligned and engaged in the apertures of front endbell 30 of Sun, and are received in front cap 6 of Sun wherein fasteners 13 and motor 3, 4 of Sun are enclosed within body 10, 11 of Sun in interior space 110 of Sun.  One having ordinary skill in the art would further recognize that with the incorporation of the motor of Hult, the combination would have the fasteners of Sun align and engage the analogous structures of rear endbell and front endbell of Hult in the same way as the fasteners of Hult wherein the fasteners and motor of Hult would similarly be enclosed within body 10, 11 of Sun in interior space 110 of Sun – thus, resulting in Applicant’s claimed invention.

Regarding claim 5, Sun, as modified by Hult, discloses the invention as recited in claim 3.
Sun, as modified by Hult, further discloses the body (Sun – 10, 11, fig. 2) comprises at least two body parts (Sun – plastic casing 11 and handle 10, fig. 2) wherein each of the body parts wrap around at least a portion of the electric motor (Hult – 10, fig. 2) between the front housing (Sun – 6, fig. 2) and the back cap (Sun – rear vertical surface of 11, fig. 2).
One having ordinary skill in the art would recognize that with the incorporation of the motor of Hult, the combination would place motor of Hult similarly as the analogous structure of the motor of Sun such that the body parts of Sun wrap around at least a portion of the electric motor of Hult between the front housing of Sun and the back cap of Sun – thus, resulting in Applicant’s claimed invention.  

Regarding claim 6, Sun, as modified by Hult, discloses the invention as recited in claim 5.
Sun further discloses at least one of the at least two body parts (10, 11, fig. 2) includes a flange that engages the front housing (6, fig. 2) (fig. 2 shows a flange between plastic casing 11 and external cover 6).

Regarding claim 21, Sun discloses a power tool (1, fig. 2) comprising: 
a front housing (6, fig. 1) supporting an output drive (5, fig. 1); 
a plurality of fasteners (13, fig. 2); 
(rear vertical surface of 11, fig. 2) defining a back end of the tool (1) and located opposite the front housing (6) (figs. 2 and 3 show the rear vertical surface of 11 defining the back end of the tool and opposite along the longitudinal axis of external cover 6), the back cap (rear vertical surface of 11) comprising a rear exterior surface of the power tool (1) axially opposite the front housing (figs. 2 and 3 show the rear vertical surface of 11 defining the back end of the tool and opposite along the longitudinal axis of external cover 6); 
wherein the back cap (rear vertical surface of 11) includes a plurality of apertures each sized to receive one fastener of the plurality of fasteners (fig. 2 shows an exploded view where four screws 13 are fastened through the rear exterior vertical surface of 11; [0027], ll. 8 – 11 states “a plurality of screws 13 is passed from the exterior of the plastic casing 11 through the disc portion 304 and secured with the external cover 6”; and fig. 3 shows a cross section of the power tool with four screws 13 in the interior of the power tool wherein the apertures shown in fig. 3 receives one screw 13. The Examiner deems the rear surface of 11 has four apertures that individually receives one of four screws 13); 
a motor (3, 4, fig. 2) is configured to rotate about a motor axis (annotated fig. 2) and the motor (3, 4) is aligned between the front housing (6) and the back end of the power tool (rear vertical surface of 11);
wherein at least one fastener of the plurality of fasteners (13) engaging the back cap (rear vertical surface of 11) is disposed in at least one of the plurality of apertures of the back cap (the rear vertical surface of 11 has four apertures that individually receives one of four screws 13); 
(13) is disposed through the at least one aperture of the plurality of apertures of the back cap and secures to the front housing (6) coupling the front housing and the back cap together ([0027], ll. 8 – 11); and 
wherein the plurality of fasteners (13) extends substantially parallel to the motor axis (annotated fig. 2) when coupling the front housing (6) and the back cap (rear vertical surface of 11) together.

Sun does not explicitly disclose an electric motor.
However, Hult teaches an electric motor (10, fig. 1) wherein the electric motor (10) comprises a front endbell (50, 54, fig. 4) including a plurality of endbell grooves (annotated fig. 4) that extend substantially parallel to the motor axis (axis of shaft 12, fig. 4), a rear endbell (52, 56, fig. 4) including a plurality of endbell grooves (annotated fig. 4) that extend substantially parallel to the motor axis (axis of shaft 12), and a stator (20, 22, 24, fig. 4) including a plurality of stator channels (34, 36, fig. 4) that extend substantially parallel to the motor axis (axis of shaft 12); wherein one endbell groove of the plurality of front endbell grooves (annotated fig. 4) is aligned with one endbell groove (annotated fig. 4) of the rear endbell (52, 56) and with one stator channel (34, 36) of the stator (20, 22, 24); wherein each one of the plurality of endbell grooves (annotated fig. 4) open at a circumferential periphery of each one of the front endbell (50, 54) and the rear endbell (52, 56) (annotated fig. 4 shows the endbell grooves in inner piece 50 of front endbell 50, 54 at the circumferential periphery or edge of front endbell 50, 54 opening inwardly towards the center of front endbell 50, 54, and annotated fig. 4 further shows the endbell grooves in inner piece 52 of rear endbell 52, 56 at the circumferential periphery or edge of rear endbell 52, 56 opening inwardly towards the center of rear endbell 52, 56).. 
Because both the motor of Hult and the motor of Sun are configured/capable of driving an output drive, one having ordinary skill in the art would recognize before the effective filling date of the claimed invention that the motor of Hult and motor of Sun are functional equivalents and would substitute the motor of Hult with the motor of Sun to achieve the predictable result of driving an output drive. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).  
One having ordinary skill in the art would recognize in Sun that fasteners 13 of Sun are aligned and received in the apertures in the back cap of Sun, are aligned and engaged in the grooves of rear endbell 31 of Sun, are aligned and engaged in the apertures of front endbell 30 of Sun, and are aligned and received in front cap 6 of Sun.  One having ordinary skill in the art would further recognize that with the incorporation of the motor of Hult, the combination would have the fasteners 13 of Sun align and engage the analogous structures of rear endbell 52, 56 and front endbell 50, 54 of Hult in the same way as the fasteners 140 of Hult such that each fastener of the plurality of fasteners of Sun is disposed through the at least one aperture of the plurality of apertures of the back cap of Sun, through one endbell groove of the plurality of rear endbell grooves of Hult, through one stator channel of Hult, and through one endbell groove of the front endbell of Hult and secure to the front housing of Sun coupling the front housing of Sun to the back cap of Sun – thus, resulting in Applicant’s claimed invention.


Therefore, it would have been an obvious matter of design choice to modify Sun, as modified by Hult, to obtain the invention as specified in the claim.

Regarding claim 22, Sun, as modified by Hult, discloses the invention as recited in claim 21.
Sun, as modified by Hult, discloses the front housing (Sun – 6, fig. 2) includes a plurality of threaded recesses (Sun – fig. 2 shows screws 13 with threaded ends and [0027], ll. 8 – 11), wherein each threaded recess (Sun – threaded recesses in front cap 6) is aligned with one endbell groove of the plurality of front endbell grooves (Hult – annotated fig. 4), with one stator channel (Hult – 34, 36, fig. 4) and one endbell groove of the plurality of rear endbell grooves (Hult – annotated fig. 4) and each threaded recess is configured to receive one fastener of the plurality of fasteners (Sun – fig. 2).
One having ordinary skill in the art would recognize in Sun that the apertures in the back cap of Sun are aligned with the grooves of rear endbell 31 of Sun, are aligned with the apertures of front endbell 30 of Sun, and are aligned with the threaded recesses of Sun of front cap 6 of Sun.  One having ordinary skill in the art would further recognize that with the incorporation of the motor of Hult, the combination would have similar alignment between the analogous structures of rear endbell and front endbell of Hult and the back cap and front cap of Sun such that fasteners of Sun would then align and be received in the threaded recesses of Sun – thus, resulting in Applicant’s claimed invention.

Regarding claim 23, Sun, as modified by Hult, discloses the invention as recited in claim 21.
Sun, as modified by Hult, further discloses a body (Sun – 11, 10, fig. 2) that wraps around at least a portion of the electric motor (Hult – 10, fig. 1) between the front housing (Sun – 6, fig. 2) and the back cap (Sun – rear vertical surface of 11, fig. 2).
One having ordinary skill in the art would recognize that with the incorporation of the motor of Hult, the combination would have a similar placement as the analogous structures of motor 3, 4 of Hult wherein a body of Sun wraps around at least a portion of the electric motor of Hult between the front housing of Sun and the back cap of Sun - thus, resulting in Applicant’s claimed invention.  

Regarding claim 24, Sun, as modified by Hult, discloses the invention as recited in claim 23.
Sun, as modified by Hult, further discloses the body (Sun – 10, 11, fig. 2) defines an interior space (Sun – 110, fig. 4) in which the electric motor (Hult – 10, fig. 1) is positioned and through which the plurality of fasteners (Sun – 13, fig. 2) extend when the front housing (Sun – 6, fig. 2) and the back cap (Sun – rear vertical surface of 11, fig. 2) are coupled together.
One having ordinary skill in the art would recognize in Sun that fasteners 13 of Sun are received in the apertures of Sun in the back cap of Sun, are aligned and engaged in the grooves of rear endbell 31 of Sun, are aligned and engaged in the apertures of front endbell 30 of Sun, and are received in front cap 6 of Sun wherein fasteners 13 and motor 3, 4 of Sun are enclosed within body 10, 11 of Sun in interior space 110 of Sun.  One having ordinary skill in the art would further recognize that the incorporation of the motor of Hult, the combination would have the fasteners of Sun align and engage the analogous structures of rear endbell and front endbell of Hult in the same way as the fasteners of Hult wherein the fasteners and motor of Hult would similarly be enclosed within body 10, 11 of Sun in interior space 110 of Sun – thus, resulting in Applicant’s claimed invention.

Regarding claim 25, Sun, as modified by Hult, discloses the invention as recited in claim 23.
Sun, as modified by Hult, further discloses the body (Sun – 10, 11, fig. 2) comprises at least two body parts (Sun – plastic casing 11 and handle 10, fig. 2) (Hult – 10, fig. 2) between the front housing (Sun – 6, fig. 2) and the back cap (Sun – rear vertical surface of 11, fig. 2).
One having ordinary skill in the art would further note that the incorporation of the motor of Hult would place motor of Hult similarly as the analogous structure of the motor of Sun such that the body parts wrap of Sun around at least a portion of the electric motor of Hult between the front housing of Sun and the back cap of Sun – thus, resulting in Applicant’s claimed invention.  

Regarding claim 26, Sun, as modified by Hult, discloses the invention as recited in claim 25.
Sun further discloses at least one of the at least two body parts (10, 11, fig. 2) includes a flange that engages the front housing (6, fig. 2) (fig. 2 shows a flange between plastic casing 11 and external cover 6).

Regarding claim 28, Sun discloses a power tool (1, fig. 2) comprising: 
a front housing (6, fig. 1) supporting an output drive (5, fig. 1); 
a plurality of fasteners (13, fig. 2); 
a back cap (rear vertical surface of 11, fig. 2) defining a back end of the power tool (1) and located opposite the front housing (6) (figs. 2 and 3 show the rear vertical surface of 11 defining the back end of the tool and opposite along the longitudinal axis of external cover 6), the back cap (rear vertical surface of 11), the back cap (figs. 2 and 3 show the rear vertical surface of 11 defining the back end of the tool and opposite along the longitudinal axis of external cover 6), the back cap (rear vertical surface of 11) comprising a rear exterior surface of the power tool axially opposite the front housing (figs. 2 and 3 show the rear vertical surface of 11 defining the back end of the tool and opposite along the longitudinal axis of external cover 6); 
wherein the back cap (rear vertical surface of 11) includes a plurality of apertures each sized to receive one fastener of the plurality of fasteners (fig. 2 shows an exploded view where four screws 13 are fastened through the rear exterior vertical surface of 11; [0027], ll. 8 – 11 states “a plurality of screws 13 is passed from the exterior of the plastic casing 11 through the disc portion 304 and secured with the external cover 6”;  and fig. 3 shows a cross section of the power tool with four screws 13 in the interior of the power tool wherein the apertures shown in fig. 3 receives one screw 13. The Examiner deems the rear surface of 11 has four apertures that individually receives one of four screws 13); 
a motor (3, 4, fig. 2) disposed between the front housing (6) and the back end of the power tool (1); 
wherein at least one fastener of the plurality of fasteners (13) engaging the back cap (rear vertical surface of 11) is disposed in at least one aperture of the plurality of apertures of the back cap (the rear vertical surface of 11 has four apertures that individually receives one of four screws 13); 
wherein at least one fastener of the plurality of fasteners (13) is disposed through at least one aperture of the plurality of apertures of the back cap (the rear vertical surface of 11 has four apertures that individually receives one of four screws 13) (6) coupling the front housing to the back cap (rear vertical surface of 11) ([0027], ll. 8 – 11);
wherein the plurality of fasteners (13) extends substantially parallel to the motor axis (annotated fig. 2) when coupling the front housing (6) to the back cap (rear vertical surface of 11); and 
wherein the plurality of fasteners (13) secure the front housing (6) and back cap (rear vertical surface of 11) together along the motor axis (annotated fig. 2), as one device, without other fasteners extending within either the back cap or the front housing (fig. 2 shows one device and no other fasteners extending within the back cap or rear vertical surface of 11 and front housing 6).

Sun does not explicitly disclose an electric motor.
However, Hult teaches an electric motor (10, fig. 1) wherein the motor (10) includes a rotor (16, fig. 4) configured to rotate about a motor axis (axis of shaft 12, fig. 4) to drive rotation of the output drive; wherein the motor includes a stator (20, 22, 24, fig. 4), the stator (20, 22, 24) defining a plurality of channels (34, 36, fig. 4) that extend through the stator parallel to the motor axis (20, 22, 24, fig. 4); wherein the motor (10) includes a rear endbell (52, 56, fig. 4) and a front endbell (50, 54, fig. 4) which cooperatively support the rotor (16) and the stator (20, 22, 24); wherein the front endbell (50, 54) and the rear endbell (52, 56) both comprise a plurality of endbell grooves (annotated fig. 4) that extend substantially parallel to the motor axis (as shown in annotated fig. 4), each one of the plurality of endbell grooves (annotated fig. 4) open at a circumferential periphery of each one of the front endbell (50, 54) and the rear endbell (52, 56) (annotated fig. 4 shows the endbell grooves in inner piece 50 of front endbell 50, 54 at the circumferential periphery or edge of front endbell 50, 54 opening inwardly towards the center of front endbell 50, 54, and annotated fig. 4 further shows the endbell grooves in inner piece 52 of rear endbell 52, 56 at the circumferential periphery or edge of rear endbell 52, 56 opening inwardly towards the center of rear endbell 52, 56).
Because both the motor of Hult and the motor of Sun are configured/capable of driving an output drive, one having ordinary skill in the art would recognize before the effective filling date of the claimed invention that the motor of Hult and motor of Sun are functional equivalents and would substitute the motor of Hult with the motor of Sun to achieve the predictable result of driving an output drive. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).  
One having ordinary skill in the art would recognize in Sun that rotor 36 of Sun is aligned between the front housing 6 of Sun and the back end of Sun of the power tool of Sun.  One having ordinary skill in the art would further recognize that with the incorporation of the motor of Hult, the combination would have the analogous structure of rotor 16 of Hult being aligned between the front housing of Sun and the back end of Sun of the power tool of Sun and the fasteners 13 of Sun align and engage the analogous structures of rear endbell 52, 56 of Hult and front endbell 50, 54 of Hult in the same way as the fasteners 140 of Hult resulting in one channel of the plurality of channels 34, 36 of Hult is aligned with one aperture of the plurality of apertures of Sun of the back cap of Sun such that at least one fastener of the plurality of fasteners of Sun is disposed through the at least one aperture of the plurality of apertures of Sun of the back cap of Sun, 

In arguendo, in the case that the Sun, as modified by Hult, does not disclose each one of the plurality of endbell grooves open at a circumferential periphery of each one of the front endbell and the rear endbell, one having ordinary skill in the art would recognize before the effective filling date of the claimed invention it would have been an obvious matter of design choice to modify the endbell grooves to open a circumferential periphery of each one of the front endbell and the rear endbell because Applicant has not disclosed that the limitation “each one of the plurality of endbell grooves open at a circumferential periphery of each one of the front endbell and the rear endbell” provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art furthermore would have expected Applicant’s invention to perform equally well with the endbell grooves and the front endbell/the rear endbell arrangement of Hult because the endbell grooves and front endbell/rear endbell arrangement of Hult does not interfere with the electric motor, does not lessen the attachment of the front cap and rear cap, and does not significantly add to the size of the tool since Applicant’s Detailed Drawings also show structures that extend circumferentially outwardly from the endbell grooves.
Therefore, it would have been an obvious matter of design choice to modify Sun, as modified by Hult, to obtain the invention as specified in the claim.

Regarding claim 29, Sun, as modified by Hult, discloses the invention as recited in claim 28.
Sun, as modified by Hult, discloses the front housing (Sun – 6, fig. 2) includes a plurality of threaded recesses (Sun – fig. 2 shows screws 13 with threaded ends and [0027], ll. 8 – 11), wherein each threaded recess (Sun – threaded recesses in front cap 6) is aligned with one stator channel of the plurality of channels (34, 36, fig. 4 – Hult) in the stator (20, 22, 24, fig. 4 – Hult) and each threaded recess is configured to receive one fastener of the plurality of fasteners (Sun – fig. 2).
One having ordinary skill in the art would recognize in Sun that the apertures in the back cap of Sun are aligned with the grooves of rear endbell 31 of Sun, are aligned with the apertures of front endbell 30 of Sun, and are aligned with the threaded recesses of Sun of front cap 6 of Sun.  One having ordinary skill in the art would further recognize that with the incorporation of the motor of Hult, the combination would have similar alignment between the analogous structures of the stator channels of Hult of the stator of Hult and the back cap and front cap of Sun such that fasteners of Sun would then align and be received in the threaded recesses of Sun – thus, resulting in Applicant’s claimed invention.

Regarding claim 30, Sun, as modified by Hult, discloses the invention as recited in claim 21.
Sun, as modified by Hult, further discloses a body (Sun – 11, 10, fig. 2) that wraps around at least a portion of the electric motor (Hult – 10, fig. 1) between the front housing (Sun – 6, fig. 2) and the back cap (Sun – rear vertical surface of 11, fig. 2) of the power tool.
One having ordinary skill in the art would further recognize that with the incorporation of the motor of Hult, the combination would have a similar placement as the analogous structures of motor 3, 4 of Hult wherein a body of Sun wraps around at least a portion of the electric motor of Hult between the front housing of Sun and the back cap of Sun – thus, resulting in Applicant’s claimed invention.  

Regarding claim 31, Sun, as modified by Hult, discloses the invention as recited in claim 23.
Sun, as modified by Hult, further discloses the body (Sun – 10, 11, fig. 2) defines an interior space (Sun – 110, fig. 4) in which the electric motor (Hult – 10, fig. 1) is positioned and through which the plurality of fasteners (Sun – 13, fig. 2) extend when the front housing (Sun – 6, fig. 2), the front endbell (Hult – 50, 54, fig. 4), the stator (Hult – 20, 22, 24, fig. 4), the rear endbell (Hult – 52, 56, fig. 4), and the back cap (Sun – rear vertical surface of 11, fig. 2) are coupled together.
One having ordinary skill in the art would recognize in Sun that fasteners 13 of Sun are received in the apertures of Sun in the back cap of Sun, are aligned and engaged in the grooves of rear endbell 31 of Sun, are aligned and engaged in the apertures of front endbell 30 of Sun, and are received in front cap 6 of Sun wherein fasteners 13 and motor 3, 4 of Sun are enclosed within body 10, 11 of Sun in interior space 110 of Sun.  One having ordinary skill in the art would further recognize that with the incorporation of the motor of Hult, the combination would have the fasteners of Sun align and engage the 

Regarding claim 32, Sun, as modified by Hult, discloses the invention as recited in claim 23.
Sun, as modified by Hult, further discloses the body (Sun – 10, 11, fig. 2) comprises at least two body parts (Sun – plastic casing 11 and handle 10, fig. 2) wherein each of the body parts wrap around at least a portion of the electric motor (Hult – 10, fig. 2) between the front housing (Sun – 6, fig. 2) and the back end of the power tool (Sun – rear vertical surface of 11, fig. 2).
One having ordinary skill in the art would recognize that with the incorporation of the motor of Hult, the combination would place motor of Hult similarly as the analogous structure of the motor of Sun such that the body parts wrap of Sun around at least a portion of the electric motor of Hult between the front housing of Sun and the back end of the power tool of Sun – thus, resulting in Applicant’s claimed invention.  

Regarding claim 33, Sun, as modified by Hult, discloses the invention as recited in claim 25.
Sun further discloses at least one of the at least two body parts (10, 11, fig. 2) includes a flange that engages the front housing (6, fig. 2) (fig. 2 shows a flange between plastic casing 11 and external cover 6).

Claims 7 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sun, in view of Hult, in further view of Taga (U.S. 2003/0121679 A1).

Regarding claim 7, Sun, as modified by Hult, discloses the invention as recited in claim 5.
Sun, as modified by Hult, does not explicitly disclose at least one of the at least two body parts includes a flange that engages the back cap.
However, Taga teaches at least one of the at least two body parts (18, 20, fig. 1) includes a flange that engages the back cap (54, fig. 1) (fig. 1 shows a flange between motor area 18 and end cap 54).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the back cap, as disclosed by Sun, as modified by Hult, with the teachings of a separable back cap so that at least one of the at least two body parts includes a flange that engages the back cap, as taught by Taga, with the motivation to provide convenient access to the back interior of the power tool for maintenance and cleaning.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have constructed a separable back cap so that at least one of the at least two body parts includes a flange that engages the back cap, since the court has long held that constructing a formerly integral structure in various elements involves only routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (This case is particularly apt wherein the claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").

Regarding claim 27, Sun discloses the invention as recited in claim 25.
Sun, as modified by Hult, does not explicitly disclose at least one of the at least two body parts includes a flange that engages the back cap.
However, Taga teaches at least one of the at least two body parts (18, 20, fig. 1) includes a flange that engages the back cap (54, fig. 1) (fig. 1 shows a flange between motor area 18 and end cap 54).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the back cap, as disclosed by Sun, with the teachings of a separable back cap so that at least one of the at least two body parts includes a flange that engages the back cap, as taught by Taga, with the motivation to provide convenient access to the back interior of the power tool for maintenance and cleaning.
	Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have constructed a separable back cap so that at least one of the at least two body parts includes a flange that engages the back cap, since the court has long held that constructing a formerly integral structure in various elements involves only routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (This case is particularly apt wherein the claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").

Response to Arguments
Applicant’s amendments, filed 4 January 2021, with respect to the rejection(s) of claims 1 – 7 and 21 - 33 under 35 USC 103 have been fully considered and are unpersuasive.
Applicant argues:
Applicant asserts that the Patent Office-cited references, Sun, Hult, and Taga, either alone or in combination, fail to disclose, teach, or otherwise suggest the subject matter recited in independent claims 1, 21, and 28. More specifically, the cited references fail to disclose, teach, or suggest "a power tool" that includes an "electric motor [that] comprises a rear endbell, a front endbell ..." where "the front endbell and the rear endbell both comprise a plurality of endbell grooves that extend substantially parallel to the motor axis, each one of the plurality of endbell grooves open at a circumferential periphery of each one of the front endbell and the rear endbell," as presently recited in independent claim 1; "a power tool" that includes an "electric motor [that] comprises a front endbell including a plurality of endbell grooves that extend substantially parallel to the motor axis, a rear endbell including a plurality of endbell grooves that extend substantially parallel to the motor axis ... each one of the plurality of endbell grooves open at a circumferential periphery of each one of the front endbell and the rear endbell," as presently recited in independent claim 21; and "a power tool" that includes an "electric motor [that] includes a rear endbell and a front endbell which cooperatively support the rotor and the stator, wherein the front endbell and the rear endbell both comprise a plurality of endbell grooves that extend substantially parallel to the motor axis, each one of the plurality of endbell grooves open at a circumferential periphery of each one of the front endbell and the rear endbell," as presently recited in independent claim 28. 

Instead, Sun is concerned with a pneumatic impact wrench that includes a main body, a plastic casing for fixing a motor casing, and a motor module, where the motor casing has an external case with a hardness greater than that of the plastic casing. See Sun at Abstract. The Office Action concedes that Sun does not disclose an electric motor. However, the Office Action argues that Hult teaches an electric motor. However, Hult is concerned with a motor comprising a rotor assembly including an elongated shaft and an armature assembly mounted on the shaft intermediate its ends, stator elements disposed about the armature assembly, and a housing including an axially extending cylindrical shell enclosing the stator elements and end bells for closing each end of the shell and journal mounting the shaft. See Hult at Abstract. The Office Action argues that, "Hult teaches an electric motor (10, fig. 1) wherein the electric motor (10) comprises a rear endbell (52, 56, fig. 4), a front endbell (50, 54, fig. 4) ... wherein the front endbell (50, 54) and the rear endbell (52, 56) both comprise a plurality of endbell grooves (annotated fig. 4) that extend substantially parallel to the motor axis (axis of shaft 12)." See Office Action at page 6. However, there is no teaching or 

	In response to Applicant’s argument that Sun, as modified by Hult, fails to disclose, teach, or suggest "a power tool" that includes an "electric motor [that] comprises a rear endbell, a front endbell ..." where "the front endbell and the rear endbell both comprise a plurality of endbell grooves that extend substantially parallel to the motor axis” and “each one of the plurality of endbell grooves open at a circumferential periphery of each one of the front endbell and the rear endbell", Hult does teach the claimed limitations. First, figure 2 of Hult shows fasteners 140 enter the two apertures in outer piece 54 of front endbell 50, 54; extend through endbell grooves, as shown in annotated fig. 4, of inner piece 50 of front endbell 50, 54; extend through the stator channel between stator member 22, 24; extend through endbell grooves, as shown in annotated fig. 4, of inner piece 52 of rear endbell 52, 56; and finally exit the two apertures in outer piece 56 of rear endbell 52, 54 substantially parallel to the motor axis as shown in fig. 4.  Second, each of the endbell grooves in inner piece 50 of front endbell 50, 54 and inner piece 52 of rear endbell 52, 56 extend from the circumferential periphery of inner piece 50 of front endbell 50, 54 and of inner piece 52 of rear endbell 52, 56 opening toward the center of front endbell 50, 54 and rear endbell 52, 56.  Please note, the later limitation is not disclosed in the Written Description of the Specification thus Applicant cannot recite any critically for the limitation.  That is to say, if Applicant is attempting to claim the endbell groove opens outwardly at a circumferential periphery of each one of the front endbell and the rear endbell to overcome Sun, as modified by Hult, that discloses the endbell groove opens inwardly at a circumferential periphery of each one of the front endbell and the rear endbell, the 

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        9 April 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731